Citation Nr: 0830172	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected appendectomy scar, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of laparotomy for bowel 
obstruction, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The RO in Boston, Massachusetts maintains 
current jurisdiction over the claims.

Procedural history

The veteran served on active duty in the United States Navy 
from October 1974 to June 1977.  

Service connection for residuals of a laparotomy for bowel 
obstruction was granted in a September 1977 rating decision; 
a 10 percent disability rating was assigned.  Pursuant to an 
April 1982 decision of the Board, the RO subsequently 
assigned a separate 10 percent rating for a symptomatic 
midabdominal scar resulting from the veteran's appendectomy 
in an August 1982 rating decision.

The veteran filed a claim for entitlement to increased 
disability ratings for his service-connected residuals of 
laparotomy for bowel obstruction and associated scarring in 
January 2005.  The present appeal stems from the above-
referenced July 2005 rating decision, which continued the 10 
percent disability ratings assigned to his service-connected 
disabilities.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The issue of entitlement to an increased disability rating 
for service-connected residuals of laparotomy for bowel 
obstruction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's appendectomy scar is objectively manifested by pain 
and tenderness to palpation.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected appendectomy scar have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, 
4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating in excess of 
10 percent for his service-connected appendectomy scar. 

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its 


statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the veteran received a general VCAA 
notice letter, dated April 2005, which included information 
pertaining to evidence necessary to substantiate a claim for 
an increased disability rating, including evidence "that 
your service-connected condition has gotten worse."

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the above-referenced April 2005 
VCAA letter.  Specifically, the veteran was informed that VA 
was responsible for obtaining "[r]elevant records from any 
Federal agency.  This may include records from the military, 
VA Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security Administration.  
With respect to private treatment records, the April 2005 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain "relevant records not held by 
any Federal agency.  This may include records from State or 
local governments, private doctors and hospitals, or current 
or former employees."  

The duty to notify provisions were thus satisfied for the 
first three elements.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Despite this change in the 
regulation, the April 2005 notice letter also informed the 
veteran that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim and to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The veteran was informed of the law and regulations governing 
the assignment of increased ratings and effective dates in 
the August 2006 Statement of the Case. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this information was not provided prior to the July 
2005 decision, the Board finds that the veteran has 
nevertheless had an adequate opportunity to respond to the 
information provided.  In any event, there is no prejudice in 
proceeding with the issuance of a final decision, as his 
claim is being denied.

With respect to an increased rating claim, the Court in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The veteran was informed of the Court's decision in Vazquez-
Flores v. Peake in a letter from the RO dated May 2008.  The 
Board recognizes that the Vazquez-Flores notice was provided 
to the veteran after adjudication of the claim by the RO.  
See Pelegrini, supra.  However, at the Board hearing, the 
undersigned indicated that he had specifically discussed the 
Vazquez- Flores letter with the veteran and his 
representative prior to going on the record.  See May 2008 
Board hearing transcript, pg. 2.  The veteran and his 
representative indicated that they required no additional 
time in order to submit further evidence in light of the 
receipt of the letter.  Id.  Additionally, the August 2008 
SOC provided the veteran with the rating criteria under 
Diagnostic Code 7804.  Any notice defect is cured by actual 
knowledge on the part of the claimant.  See Vazquez-Flores v. 
Peake, 37, 48 (2008) [actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)].

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements and service records.  He 
specifically denied any recent treatment of his service-
connected scar during the May 2008 Board hearing.  See May 
2008 Board hearing transcript, pg. 2.  Additionally, the 
veteran was afforded a VA examination in May 2005.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  As indicated above, he testified at a personal 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.


1.  Entitlement to an increased disability rating for 
service-connected appendectomy scar, currently evaluated as 
10 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Specific rating criteria

According to Diagnostic Code 7804, a 10 percent evaluation is 
provided for scars that are superficial and painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804, as amended by 67 Fed. Reg. 49596 
(July 31, 2002).  Ten percent is the maximum disability 
rating under Diagnostic Code 7804.

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's scar is currently rated under 38 C.F.R. § 
4.118, Diagnostic Code 7804 [scars, superficial, painful on 
examination] (2007).  Diagnostic Code 7804 is deemed by the 
Board to be the most appropriate code.  Clearly, the head, 
face or neck are not involved, so Diagnostic Code 7800 is 
inapplicable.  There is no evidence of the veteran's scar 
being deep, since it was palpated by the examining physician 
in May 2005, nor does it cause limited motion, allowing for a 
rating pursuant to Diagnostic Code 7801.  There is no 
evidence that the scar covers an area of 114 square inches or 
greater to allow for a rating under Diagnostic Code 7802 
[scars other than head, face, or neck, that are superficial 
and that do not cause limited motion].  Nor is there evidence 
of frequent loss of covering of skin over the scar to allow 
for a rating under Diagnostic Code 7803 [scar, superficial, 
unstable].  Changing to Diagnostic Code 7802 or 7803 would 
not further benefit the veteran anyway, as they too have a 
maximum ten percent disability rating.  

The Board has given careful thought to the possible 
application of application of 
Diagnostic Code 7805 for "impairment of function," which 
would allow for rating the veteran's scar as a condition of 
the area it affects [here, the midabdominal region] rather 
than as a skin condition.  Currently, the only objective 
medical findings are pain and tenderness in the area of the 
scar just beneath the surface, which is specifically 
contemplated in Diagnostic Code 7804.  The May 2005 VA 
examiner specifically noted that the veteran's scar was 
cosmetic and does not decrease his quality of life.  
Accordingly, a rating under Diagnostic Codes 7805 for 
"impairment of function" is not appropriate based on the 
medical evidence of record, which clearly indicates that the 
service-connected disability causes pain and tenderness and 
nothing more.  

For reasons explained immediately above the Board has 
determined that there is no reason to change the currently 
assigned diagnostic code, or Diagnostic Code 7804, as it is 
most applicable to the veteran's current symptomatology.  

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating for his appendectomy scar.  As noted above, ten 
percent is the maximum rating available under Diagnostic Code 
7804, and the veteran's rating is protected.  38 C.F.R. § 
3.951 (2007).  Accordingly, a higher rating is not available.

Esteban consideration

The veteran contends that he should be assigned separate 
disability ratings for the service-connected scar and his 
stainless steel stitches.  See the veteran's May 2007 
statement; see also the Board hearing transcript, page 7.  
Currently, the service-connected appendectomy scar has been 
rated as a single disease entity.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran testified that he had some stitches sticking out 
of his scar after his appendectomy which he removed himself.  
He indicated that he occasionally gets a pimple at the site 
which required antibiotic treatment.  See the May 2008 Board 
transcript, pages 7-9.  However, the objective medical 
evidence of record, namely the May 2005 VA examination 
report, does not indicate there is any separate 
symptomatology due to the veteran's stainless steel stitches.  
The veteran reported during the Board hearing that the 
stainless steel stitches caused soreness.  Id. at 10.  
However, this reported symptomatology of soreness is the same 
symptomatology associated with the service-connected scar.  
In essence, there effectively is one scar disability, and 
there is no indication in the medical records that the scar 
and stitches call for separate methods of treatment or 
otherwise should be separately rated.  No medical examiner 
has suggested otherwise.  Accordingly, to rate the scar and 
stitches as two separate disabilities would amount to 
prohibited pyramiding.

Hart consideration

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  

The veteran's claim for an increased disability rating for 
his service-connected scar was filed on January 13, 2005.  
After a careful review of the record, the Board finds the 
level his disability was essentially uniform for the period 
of his appeal.  Accordingly, staged ratings are not 
appropriate in the instant case.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

Neither the veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating, nor 
has the matter been adjudicated by the RO.  The veteran's 
contentions have been limited to those discussed above, i.e., 
that his disability is more severe than is reflected by the 
currently assigned rating.  
See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board 
must interpret a claimant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
claimant].  Moreover, the veteran and his representative have 
not identified any factors due to the service-connected scar 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  There is no 
indication of any hospitalization for the veteran's service-
connected scar in the recent or remote past.  Moreover, the 
May 2005 VA examiner specifically opined that the service-
connected scar does not interfere with his quality of life, 
which negates the possibility of marked interference with 
employment.  

38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, there is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's appendectomy scar presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
for the service-connected appendectomy scar are not met.  
Therefore, the benefit sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected appendectomy scar is denied.


	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to an increased disability rating for 
service-connected residuals of laparotomy for bowel 
obstruction, currently evaluated as 10 percent disabling.

In the March 2006 notice of disagreement, the veteran 
indicated he was recently treated in April 2005 for irritable 
bowel syndrome at the VA Medical Center (VAMC) in 
Northampton, Massachusetts.  Treatment records from that 
facility should be associated with the claims folder, as they 
could potentially affect the outcome of the issue currently 
on appeal.  See 38 U.S.C.A. § 5103A (West 2002).  

The veteran's most recent VA examination was performed in May 
2005, at which time he reported a 30-pound weight loss over 
the past six months.  The veteran has indicated that his 
service-connected gastrointestinal symptomatology has 
worsened since that time, namely in the form of bloating, 
diarrhea and additional weight loss since 2006.  See the May 
2008 Board hearing transcript, page 13.  He has indicated his 
willingness to report for an examination.  Id. at 14.

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].  

Accordingly, this claim is REMANDED for the following 
actions:

1.  Contact the veteran and ask that he 
identify any recent medical examination, 
hospitalization or treatment records 
pertaining to his service-connected residuals 
of laparotomy for bowel obstruction.  Any 
such records so identified should be obtained 
to the extent possible, to include records 
from the Northampton VAMC [dated from April 
2005].  Efforts to obtain these records 
should be memorialized in the veteran's VA 
claims folder.

2.  Schedule the veteran for a VA examination 
in order to determine the current nature and 
extent of the service-connected residuals of 
laparotomy for bowel obstruction.  
The veteran's VA claims folder should be 
forwarded to the examiner for review in 
connection with the examination.  The report 
of the examination should be associated with 
the veteran's VA claims folder.

3.  Following completion of the above-
requested development, readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected residuals of laparotomy for bowel 
obstruction.  If the benefit sought on appeal 
remains denied, in whole or in part, provide 
the veteran and his representative with a 
SSOC and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


